Mr. Justice Dever delivered the opinion of the court. 2. Warehousemen, § 28*—when negligence in handling and care of poultry is question of fact. In an action to recover damages for alleged negligence in the handling and care of poultry stored in defendant’s warehouse, where the poultry was in good condition when delivered to the defendant and in bad condition when redelivered to plaintiff, held that the question of defendant’s negligence was a question of fact. 3. Warehousemen, § 27*—-what constitutes prima facie case of negligence. Where personal property and merchandise generally was shown to have been in good condition when delivered to a bailee for storage and in bad condition when redelivered to the bailor, held that a prima facie case of negligence on the part of the bailee was made out, in an action to recover damages because of such condition on redelivery, notwithstanding such property and merchandise consisted of perishable goods.